Ogden, J.
There would appear to be no difficulty in ascertaining the true character of Gr. S. Turner, the appellant in this cause, in collecting and receipting for the money for which he is charged in this suit. At the request of P. D. Turner, he undertook to represent the guardian of a minor heir, in the settlement of an estate of which the ward was entitled to a distributive share. He received the several sums of money in the name and place of the guardian, and was, therefore, to all intents and purposes, acting as the agent of P. D. Turner, the guardian, and as such was bound to a faithful performance of all the duties of a special agent, or agent for a special purpose. And in the collection and receipting for money belonging to a ward of his principal, he assumes a twofold responsibility, that of agent for his principal, and trustee for the minor; and he may be held to a strict responsibility as either.
As an agent with specific and limited power and duty, he is bound to perform that duty in strict conformity with the will or instructions of his principal. But as trustee he is also bound to act for the best interest of his cestui que trust, and is responsible for any breach of the trust, and for any loss which may accrue to the trust estate from his neglect, carelessness, or want of proper management; and when he has received money belonging to the estate, he is chargeable not only for the principal, but in many instances with interest, and especially where he has failed to pay over, or promptly and faithfully account for, all money that may have come into- his hands.
In the case at bar, the appellant was acting more especially in the capacity of trustee for the minor, W. T. P. Turner. His guardian had joined the army and left the State during the time of a great war, and appellant was left alone to look after and manage the estate. It follows that, in the collection of debts or annuities due the estate of the minor, if appellant received illegal or depreciated money he should be held responsible, not only *48for the amount due in good money, but aiso for the interest on the same, from the time the trust estate was kept from the use of it. With this view of the law which should govern this case, we must decide that the court did not err in its charge to the jury in withdrawing from them ¿very consideration of Confederate money. And it might very properly have withdrawn from them all consideration of depreciated money. If the appellant saw fit to receive in discharge of a just demand due the estate of the minor he represented illegal or worthless or even depreciated money, then he in law and equity should be held to make it good. We have discovered no error in the verdict of the jury or the judgment which would require a reversal of the same. The judgment is therefore affirmed.
Affirmed.